Exhibit 10.52

 

LOAN AGREEMENT

 

The parties to this Loan Agreement, dated as of August 16, 2013, are VelaTel
Global Communications, Inc. (“Borrower”), and AQT, LLC (“Lender”).

 

FOR VALUE RECEIVED Borrower promises to pay to the order of Lender the sum of
Six Hundred Thousand and 00/100 U.S. Dollars (“Principal Amount”), together with
interest at the rate of 5% per annum. The entire Loan shall be due and payable
on or before January 27, 2014 (“Maturity”). As a commitment fee to Lender to
cause Lender to fund, Borrower shall also cause its Peruvian subsidiary VelaTel
Peru, S.A. to transfer to Lender’s Peruvian subsidiary or affiliate title to 30
cellular towers pursuant to an Asset Purchase Agreement of the same date as this
Loan Agreement.

 

Per Borrower’s request, Lender funded $600,000 directly to China Motions
Holdings on or about June 27, 2013 in furtherance of Borrower’s purchase note
obligation for its acquisition of China Motion Telecom (HK) Ltd.

 

Borrower may repay the Principal Amount plus accrued interest, at Borrower’s
option, through any combination of (1) cash, and/or (2) transfer to Lender of
shares of the capital stock of Borrower’s subsidiary China Motion Telecom (HK)
Ltd., 100% of which capital stock is valued for purposes of repayment at
$6,437,100.

 

Should this Loan Agreement be placed in the hands of an attorney for collection,
Borrower promises to pay such reasonable attorney fees and other costs of
collection as Lender may incur, whether or not suit is brought. Borrower hereby
waives demand, presentment, notice of dishonor, diligence in collecting, grace
and notice of protest.

 

This Loan Agreement may be signed in as many counterparts as may be necessary,
each of which so signed shall be deemed to be an original (and each signed copy
sent by electronic facsimile transmission shall be deemed to be an original),
such counterparts together shall constitute one and the same instrument and,
notwithstanding the date of the execution, shall be deemed to bear the date as
set forth above.

 

 

VELATEL GLOBAL COMMUNICATIONS, INC.  

AQT, LLC

 

                          By: /s/ George Alvarez   By: /s/ David Somrack    
George Alvarez, its Chief Executive Officer     David Somrack, its Manager      
       

 

 



1

 

